 



Exhibit 10.2
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, (this “Amendment”) is
effective as of the 12th day of December, 2006 between Cinemark, Inc., a
Delaware corporation (the “Company”), and Alan W. Stock (“Executive”).
RECITALS
     A. The Company and Executive previously entered into that certain
Employment Agreement effective as of March 12, 2004 (the “Original Employment
Agreement”), setting forth the terms and conditions of their understandings and
agreements with respect to Executive’s employment as the Company’s President and
Chief Operating Officer.
     B. The Company and Executive now wish to make certain changes to the terms
and conditions set forth in the Original Employment Agreement by amending such
agreement as set forth herein.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein and in the Original Employment Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive, each intending to be legally bound,
hereby agree as follows:
     1. Amendment of Original Employment Agreement.
          (a) Section 1.1 of the Original Employment Agreement is hereby amended
and restated in its entirety to read as follows: :
     “1.1 Title and Duties. The Company hereby employs Executive as the Chief
Executive Officer of the Company. Executive’s duties, responsibilities and
authority shall be normal, customary and consistent with Executive’s position
and title and shall include serving in a similar capacity with Cinemark USA,
Inc. and such other duties, responsibilities and authority as may be assigned to
Executive by the Board of Directors of the Company (the “Board”). Executive
shall report directly to the Board. Executive shall have responsibility and
authority for (a) managing the day-to-day operations of the Company and its
Subsidiaries and (b) hiring, supervising and terminating other executives of the
Company and its Subsidiaries, subject to a duty of consultation with the
Executive Committee or Compensation Committee of the Board, as applicable, and
subject to the final authority of the Board.”
          (b) Except as specifically set forth in Section 1(a) hereof, the
Original Employment Agreement remains in full force on its terms.

 



--------------------------------------------------------------------------------



 



     2. Governing Law. This Amendment shall be construed, interpreted and
governed in accordance with the laws of the State of Texas without regard to any
conflict of laws rule or principle which might refer the governance or
construction of this Amendment to the laws of another jurisdiction.
     3. Entire Agreement. This Amendment, together with the Original Employment
Agreement contain the entire understanding between the parties hereto with
respect to the subject matter hereof and supersede in all respects any prior or
other agreement or understanding, written or oral, between the Company and
Executive with respect to such subject matter.
     4. Counterparts. This Amendment may be executed in multiple counterparts,
each of which will be deemed an original.
[Signature page follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Amendment to be executed and delivered by their proper
and duly authorized officers as of the day and year first above written.

              COMPANY:
 
            CINEMARK, INC.
 
       
 
  By:   /s/ Michael Cavalier
 
       
 
  Name:   Michael Cavalier
 
  Title:   Senior Vice President-General Counsel
 
            EXECUTIVE:
 
            /s/ Alan W. Stock           Alan W. Stock

Signature Page to FIRST Amendment To Employment Agreement